DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/8/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a 
Claims 1 ns 20 recite the limitation of “varying the electric filed and the ratio of molecular injection to ionic injection”. The instant specification discloses that the ration of molecular injection to ionic injection can be controlled by varying the electric field (paragraphs [0017] & [0075]). However, the instant specification does not disclose to vary the electric field and the ratio of molecular injection to ionic injection at the same time. Actually, the instant specification does not disclose to vary the ratio of molecular injection to ionic injection. Rather, the instant specification teaches that the ratio can be controlled/optimized by varying the electric field. That is, the change in the ratio of molecular injection to ionic injection is a result of varying the electric field .Therefore, the newly added limitation is not support by the original disclosure. The applicant is required to cancel the new matter in the reply to this office action. 
Due to the dependency to the parent claim, claims 2-10 are rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation ‘a gas" in lines 2 and 6. The same limitation is cited in line 1. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required.
Claim 1 recites the limitation ‘a liquid" in line 5. The same limitation is cited in line 2. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required.
Claim 1 recites the limitation ‘a voltage power supply" in line 7. “a power source” is cited in line 3. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required.
Claim 1 recites the limitation ‘an electric field" in line 9. The same limitation is cited in line 4. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required.
Claim 1 recites the limitation ‘the electric field strength" and “the ratio” in line 13. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required.
Claim 1 recites the limitation ‘monatomic ions" and “molecular ions” in line 15The same limitation is cited in line 12. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required.
Claim 2 recites the limitation “a voltage” in line 2. “a plasma generating voltage” is cited in claim 1. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required.
Claims 3 and 5 recites the limitation “a plasma” in various places. The same limitation is cited in claim 1. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required.
Claims 9 and 10 recites the limitation ‘a liquid” and “a gas”, respectively. The same limitation is cited in claim 1. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required.
Claim 20 recites the limitation ‘a gas" in line 6. The same limitation is cited in line 1. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required.
Claim 20 recites the limitation ‘a liquid" in line 5. The same limitation is cited in line 1. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required.
Claim 20 recites the limitation ‘a voltage power supply" in line 7. “a power source” is cited in line 3. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required.
Claim 20 recites the limitation ‘an electric field" in line 9. The same limitation is cited in line 4. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required.
Claim 1 recites the limitation ‘the electric field strength" and “the ratio” in line 13. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required.
Claim 20 recites the limitation ‘monatomic ions" and “molecular ions” in line 15The same limitation is cited in line 11. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required.
Due to the dependency to the parent claim, claims 2-10, and 20 are rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hruska et al (PB-PUB US 2014/0246364) in view of Buchanan et al (PB-PUB US 2010/0310434, cited in IDS).
Regarding claims 1 and 20, Hruska et al disclose a method of generating plasma/electric field in a liquid (ABSTRACT), wherein the method is performed in a reactor chamber 28 having a first electrode 40 and a second electrode 42 connected to an external voltage supply for generating an electric field and the reactor chamber 28 can receive a gas and a liquid (paragraphs [0041]-[0044], & [0051] – [0052]). The method comprises steps of 
(1) supplying the liquid to the reactor chamber (paragraphs [0044] & [0051]);
(2) supplying the gas to the reactor chamber adjacent to the liquid (paragraphs [0043] & [0049]);
(3) applying an AC voltage to the electrodes for generating a plasma in the reactor chamber by ionizing gas (paragraphs [0061] – [0062]); and 
(4) varying the applied voltage/alternating on-off cycle to change the ionic concentration in the liquid (paragraphs [0070] – [0072]).
Hruska does not specifically teach to utilize a pulsed DC voltage for generating plasma. However, Buchanan et al disclose a method of generating plasma (ABSTRACT). Buchanan teaches that plasma may be generated by applying an AC or a pulsed DC voltage to the electrodes (paragraphs [0043] & [0044]). The teaching of Buchanan shows that applying an AC voltage or a pulsed DC voltage is an equivalent step for generating plasma. Therefore, it would be obvious for one having ordinary skill in the art to apply a pulsed DC voltage for generating plasma because it is an art-recognized equivalent.
Since the method of Hruska/Buchanan comprises substantially the same steps as claimed, it must have the same outcome unless some limitations are note currently claimed.
Regarding claim 2, Buchanan teaches to utilize a pulsed DC voltage power source (paragraphs [0043] & [0044]).
Regarding claim 3, Hruska teaches to vary the voltage applied to the electrodes (paragraphs [0070] – [0072]).
Regarding claim 4, Hruska teaches that the voltage applied to the electrodes may be varied (paragraphs [0041], & [0070] – [0072]).
Regarding claim 5, Hruska teaches that the voltage applied to the electrodes may be varied (paragraphs [0041], & [0070] – [0072]).
Regarding claim 6, Hruska teaches ozone water treatment by using oxygen and water (ABSTRACT & paragraph [0079]).
Regarding claim 7, Hruska teaches ozone water treatment by using oxygen and water (ABSTRACT & paragraph [0079]).
Regarding claim 8, since the method of Hruska/Buchanan comprises substantially the same steps as claimed, it must have the same outcome unless some limitations are note currently claimed
Regarding claims 9 and 10, Hruska teaches to supply water the liquid and gas to the reactor chamber (paragraphs [0043] - [0044] & [0049] - [0051]).
Response to Arguments
Applicant’s arguments have been considered but are moot in light of the applicant’s amendments.
Conclusion
Claims 1-10 and 20 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855.  The examiner can normally be reached on Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIUYU TAI/Primary Examiner, Art Unit 1795